number release date id office uilc cca-227153-09 -------------- from ------------------ sent friday pm to ------------------------------------------------------ cc -------------- subject cases involving substantial compliance i put together a list of tax_court cases that consider substantial compliance in relation to a sec_170 contribution i am sending you the list just in case you would be interested tax_court cases discussing sec_170 and substantial compliance 100_tc_32 t’s qualified_appraiser had performed an appraisal and t attached form_8283 to the return containing all necessary information except the appraiser’s qualifications t substantially complied fair v commissioner tcmemo_1993_377 t did not maintain cost_basis records for donation of boat t substantially complied d’archangelo v commissioner tcmemo_1994_572 no qualified_appraisal no substantial compliance daniel v commissioner tcmemo_1997_328 no receipt for donated clothing t substantially complied 109_tc_258 no qualified_appraisal of non-publicly- traded stock and no summary appraisal attached to return no substantial compliance jorgenson v commissioner tcmemo_2000_38 no qualified_appraisal and no appraisal_summary for donation of auto and sliding wall partition no substantial compliance kendrix v commissioner tcmemo_2006_9 failure to substantiate several donations no substantial compliance smith v commissioner tcmemo_2007_368 no cwa or qualified_appraisal no substantial compliance tax_court cases disallowing deduction under sec_170 for lack of substantiation substantial compliance not discussed weyts v commissioner tcmemo_2003_68 no cwa no deduction stussy v commissioner tcmemo_2003_232 no cwa no deduction beery v commissioner tcmemo_2003_331 no cwa no deduction hill v commissioner tcmemo_2004_156 no cwa no deduction castleton v commissioner tcmemo_2005_58 complete failure to substantiate any contributions virtually no written documentation of any kind no deduction 118_tc_334 only cost_basis allowed for donated shares of stock because no substantiation 118_tc_528 no cwa no deduction tax_court cases discussing substantial compliance but not in context of sec_170 67_tc_1071 cited as precedent in bond issue was election in computing farm income estate of chamberlain v commissioner tcmemo_1999_181 qualified_disclaimer issue 122_tc_115 election issue
